PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/730,128
Filing Date: 11 Oct 2017
Appellant(s): TANAKA et al.



__________________
Hwa Joong Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 112

Claims 1, 3-8, & 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amplified signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the amplified signal" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the amplified signal” will be interpreted as --an amplified signal--.
Claims 3-8 & 13 are rejected as being dependent upon indefinite claims.

Claim Rejections - 35 USC § 103
Claims 1, 3-8, & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US Patent 8497744) in view of Taniguchi (US PGPub 20070241839), and Fukae et al. (US PGPub 20170019083), and further in view of Liu (US PGPub 20060141978), all references of record.
	As per claim 1:
	Wright discloses in Fig. 3(a):
	A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network comprising a high pass pi network and a low pass pi network as per Fig. 2, and described in col. 3 (col. 3 lines 4-12)) comprising a shared ground (shown in Fig. 3(a)), and
a high pass filter configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose that the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a 
Taniguchi discloses in Fig. 39 a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
	Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate 
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in parallel, and admitted by the applicant in para [0022] that capacitors in parallel form the equivalent of a capacitor.
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to add an LC series resonant circuit with a resonant frequency corresponding to the third harmonic to the input of the low pass filter to provide the benefit of terminating the harmonic with a negligible increase of in-band insertion loss as taught by Wright (col. 5 line 50- col. 6 line 10).
As a consequence of the combination, the low pass filter is configured to attenuate a third harmonic component of an amplified signal and the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of 
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through the ground electrode (para [0050]), as the low pass filter directs high frequency signals to ground, Taniguchi teaches that a high pass signal directed through ground may travel through a ground electrode and pass into other circuit components connected to the ground electrode. Isolation of the ground electrode of the low pass filter prevents a high frequency signal from entering other circuit components and being reintroduced to a signal path, as taught by Taniguchi and as well-known in the art.

As per claim 3:
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose:

Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
As a consequence of the combination of claim 1, the low pass filter includes an LC series resonant circuit configured to attenuate the third harmonic component of the amplified signal.

As per claim 4:
	Wright discloses in Fig. 3(a):
	A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network comprising a high pass pi network and a low pass pi network as per Fig. 2, and described in col. 3 (col. 3 lines 4-12)) comprising a shared ground (shown in Fig. 3(a)), and
a high pass filter configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).

The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose that the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, the low pass filter being configured to attenuate a second harmonic component of the amplified signal, a parallel resonant circuit configured to attenuate a third harmonic component of the amplified signal, or that the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other, such that the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter, and wherein the shared ground of the low pass filter and a ground of the amplifier are isolated from each other, the low pass filter comprising the plurality of parallel-connected capacitors connected from the common node.
Taniguchi discloses in Fig. 39 a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first C1) and a second common node (second electrode film 21C1) (para [0171]).
	Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408), wherein the second harmonic resonance circuit may be configured to be a third harmonic resonance circuit, and the third harmonic resonance and input matching circuit may be configured to be a second harmonic resonance and input matching circuit (para [0027]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in parallel, and admitted by the applicant in para [0022] that capacitors in parallel form the equivalent of a capacitor.
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to add an LC series resonant circuit with a resonant frequency corresponding to the second harmonic to the input of the low pass 
As a consequence of the combination, the low pass filter is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a third harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a third harmonic component of the amplified signal and the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through the ground electrode (para [0050]), as the low pass filter directs high frequency signals to ground, Taniguchi teaches that a high pass signal directed through ground may travel through a ground electrode and pass into other circuit components connected to the ground electrode. Isolation of the ground electrode of the low pass filter prevents a high frequency signal from entering other circuit components and being reintroduced to a signal path, as taught by Taniguchi and as well-known in the art.

As per claim 5:
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose:
the low pass filter includes an LC series resonant circuit configured to attenuate the second harmonic component of the amplified signal.
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408), wherein the second harmonic resonance circuit may be configured to be a third harmonic resonance circuit, and the third harmonic resonance and input matching circuit may be configured to be a second harmonic resonance and input matching circuit (para [0027]).
	As a consequence of the combination of claim 4, the low pass filter includes an LC series resonant circuit configured to attenuate the second harmonic component of the amplified signal.


	Wright discloses in Fig. 3(a):
the low pass filter further comprises: an inductor (304) connected to the common node (connected to capacitor 316 or capacitor 320, either which may be connected at a common node) and in series with the signal line of the low pass filter.

	As per claim 12:
	Wright discloses in Fig. 3(a):
A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network comprising a high pass pi network and a low pass pi network as per Fig. 2, and described in col. 3 (col. 3 lines 4-12)) comprising a shared ground (shown in Fig. 3(a));
a high pass filter (high portion of low-high Pi network); and a conductive connection of the matching circuit between components of the high pass filter and components of the low pass filter (Fig. 3(a) shows the low and high portions of the low-high pi network electrically connected together).
Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 
	Wright does not disclose:
the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, and a parallel resonant circuit configured to attenuate a second harmonic component of an amplified signal, wherein the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other with a wiring pattern of the matching circuit therebetween, and wherein the shared ground of the low pass filter and a ground of the amplifier are isolated from each other.
Taniguchi discloses in Fig. 39 discloses a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
		Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate 
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in parallel, and admitted by the applicant in para [0022] that capacitors in parallel form the equivalent of a capacitor.
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through 
It would be further obvious to provide the connection between components and portions of the low-high pass Pi network of Wright et al. through the use of a wiring pattern (such as conductive traces), as a well-known method in the art of providing electrical connection between components and portions of circuits.
As a consequence of the combination, the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other with a wiring pattern of the matching circuit therebetween.

	As per claim 13:
	Wright discloses in Fig. 3(a)
The high pass filter is configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).
	Wright discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 
	Wright does not disclose in Fig. 3(a):
the low pass filter is configured to attenuate a second harmonic component of the amplified signal, and wherein the shared ground of the plurality of parallel-connected capacitors of the low pass filter and the ground of the high pass filter are isolated from each other such that the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.
Taniguchi discloses in Fig. 39:
a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
At the time of filing, it would have been obvious to one of ordinary skill in the art to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).

As a consequence of the combination of claim 12, the shared ground of the plurality of parallel-connected capacitors of the low pass filter and the ground of the high pass filter are isolated from each other such that the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.

(2) Response to Argument
Appellant’s arguments filed in the appeal brief 11/15/2021 have been fully considered but are not persuasive.
In regards to the 112(b) rejections of claims 1, 3-8, & 12-13, the appellant has not provided arguments but merely stated that the rejections can be addressed following the appeal. The appellant thus appears to have conceded the propriety of the 112(b) rejections; therefore, it is believed that the rejections 112(b) rejections of claims 1, 3-8, & 12-13 should be sustained.
The appellant argues that Taniguchi discloses a bandpass filter, but that Wright does not; thus, alleging that there is no basis for incorporating Taniguchi into Wright.
The appellant’s argument is not persuasive. Wright discloses in Fig. 3(a) a serial low-high pass Pi network (300), as an embodiment of matching network 108 of related Fig. 1 where pi networks 136 and 140 are serially connected to provide passband characteristics by serially connecting pi networks with a combination of low-pass and high-pass characteristics forming a low-high pass or a high-low pass pi network (col. 3 
The appellant further argues that Taniguchi does not disclose isolating grounds between a low pass filter and a high pass filter, further stating that Taniguchi does not need to separate the ground electrodes. The appellant states that using isolated grounds provides for filters connected in series to have overlapping pass band characteristics.
The appellant’s argument is not persuasive. Taniguchi teaches that a high pass signal directed to ground may travel through a ground electrode and pass into other circuit components connected to the ground electrode, and that isolating ground electrodes prevents this problem (para [0050]). Taniguchi shows in Fig. 39 LC (i.e., “LC” is short for “inductor-capacitor”) components of a band pass filter with connections to ground, where the ground electrodes are isolated. The high-pass and low-pass filters of Wright are shown in Fig. 3(a) to be LC components with connections to ground, where the low-pass filter directs attenuated high-frequency signals to ground via capacitors 316 and 320, and a high-pass filter where connections to ground are provided by inductors 324 and 326. The combination applies the reasoning and solution of Taniguchi to Wright by isolating the ground electrodes, thereby providing the high pass filter and the low pass filter to have separate grounds. As a consequence of the ground 
The appellant further argues that Fukae does not provide the isolated grounds discussed above and discusses Fig. 2 of Fukae.
The appellant’s argument is not persuasive. The reference of Fukae is not used to provide the isolated grounds, and the examiner makes no reference to Fig. 2 of Fukae. The examiner uses Figs. 29 and 30 of Fukae to disclose an example in the art of the well-known concept of using parallel-connected capacitors between two common (i.e., shared) nodes to form an equivalent capacitor that uses the well-recognized in the art property of additive capacitance for capacitors in parallel, a concept admitted by the applicant in para [0022] of the current application. This method is commonly used in the 
The appellant further argues that Liu does not provide the isolated grounds discussed above.
The appellant’s argument is not persuasive. The reference of Liu is not used to provide the isolated grounds. Liu is used in the combination to provide specific resonant circuits for attenuating specific harmonics (2nd and 3rd harmonics), with the use of harmonic terminations (such as the LC series resonant circuit of Liu) as suggested by Wright (col. 5 line 50- col. 6 line 10). As a consequence of the use of a Wright suggested 3rd harmonic trap, the third harmonic is directed to ground, which is prevented from entering the high pass filter due to the isolation of grounds as taught by Taniguchi, meeting the limitations of claim 1.
Appellant’s arguments pertaining to dependent claim 3 are based on the above arguments due to its dependency on independent claim 1, with no further arguments provided. As such appellant’s arguments regarding claims 3 are not persuasive.
The Appellant further argues that the combination of claim 1 does not meet the limitations of “an inductor connected to the common node in series with the signal line of the low pass filter.”
The Appellant’s argument is not persuasive. As per claims 6 & 7, Wright discloses the low-pass filter comprises two capacitors in a shunt configuration (316 and 320), with an inductor (304) in the series path of the low-pass filter, as seen in Fig. 3(a). Each capacitor has what may be considered a common node in series with the signal line of the low-pass filter (the nodes connected to the respective end of the inductor). As 
The Appellant further argues that claim 4 overcomes the rejection of Wright in view of Taniguchi, Fukae et al., and Liu for the same reasons as argued above for claim 1.
The Appellant’s argument is not persuasive, as per the reasoning provided above for claim 1.
The Appellant further argues that the combination of claim 4 does not meet the limitations of “an inductor connected to the common node in series with the signal line of the low pass filter” as per claim 8, for the same reasons as argued above for claims 6 & 7.
The Appellant’s argument is not persuasive, as per the reasoning provided above for claims 6 & 7.
The Appellant further argues that claim 12 overcomes the rejection of Wright in view of Taniguchi, Fukae et al., and Liu for the same reasons as argued above for claim 1.
The Appellant’s argument is not persuasive, as per the reasoning provided above for claim 1.
Appellant’s arguments pertaining to dependent claim 13 are based on the above arguments due to its dependency on independent claim 12, with no further arguments provided. As such appellant’s arguments regarding claims 13 are not persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Samuel S Outten/Examiner, Art Unit 2843                                                                                                                                                                                                        
Conferees:
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Lincoln Donovan
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.